Citation Nr: 0012098	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  99-00 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for thrombophlebitis, 
thromboangiitis obliterans (Buerger's Disease), including due 
to tobacco use or nicotine dependency.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from October 1976 until 
October 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1998, from 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for thrombophlebitis, thromboangiitis obliterans.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of thrombophlebitis, 
thromboangiitis obliterans (Buerger's Disease).  

2.  No competent evidence has been received to show that the 
veteran's thrombophlebitis, thromboangiitis obliterans 
(Buerger's Disease) can be attributed to a disease or injury 
incurred in service, to in-service tobacco use, to continued 
symptoms since service, or to an already service-connected 
disability.  Neither has competent evidence been received to 
show that a vascular disease was manifested to a degree of 10 
percent or more during the one-year period following the 
veteran's discharge from service.

3.  The veteran was diagnosed with tobacco dependence in 
September 1994, many years post service.

4.  No competent evidence has been received to show that the 
veteran developed nicotine dependence due to service.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
thrombophlebitis, thromboangiitis obliterans (Buerger's 
Disease), including due to tobacco use or nicotine dependency 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1998, the veteran filed a claim for service 
connection for tobacco use during active duty and nicotine 
dependency which led to the amputation of his leg.  The 
veteran contends that he developed nicotine addiction in 
service which has led to a diagnosis of Buerger's Disease, 
thromboangiitis obliterans.  He claims that he has also been 
diagnosed with recurrent superficial thrombophlebitis and 
tobacco dependency.  He avers that nicotine dependence is 
shown as he continued to smoke in spite of his medical 
problems and even knowing that the doctors planned to 
amputate his leg.  

A review of the record reveals that direct service connection 
for thromboangiitis obliterans (Buerger's Disease) and 
thrombophlebitis was previously denied by the RO.  The last 
denial was in a rating decision in March 1996.  The record 
does not reflect that consideration was given to the 
appellant's present primary allegation, i.e., that the 
veteran's disability was due to tobacco use during service, 
when the claim was previously adjudicated.  As a result, and 
because additional guidance on the matter has since been made 
available in the form of a precedential opinion from the VA 
General Counsel, see VAOPGCPREC 19-97 (May 13, 1997), the 
Board finds that the current claim is more properly 
considered a new claim, not subject to the requirement that 
new and material evidence be submitted.  See 38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. § 3.156(a) (1999).  
The Board will therefore consider the claim de novo.

With his April 1998 claim he submitted medical records from 
the VA Medical Center (VAMC) in Hampton, Virginia; the VAMC 
in Mountain Home, Tennessee; duplicate copies of service 
medical records; and outpatient treatment records covering a 
period from February 1985 to June 1995.  In April 1998, the 
veteran also submitted medical records from Mark Hendrixson, 
M.D. for the period from June 1995 to March 1998.  These 
records show treatment for thromboangiitis obliterans 
(Buerger's Disease), thrombophlebitis, amputation of right 
leg in June 1995, and other unrelated disorders.  The 
discharge summary in September 1994 from VAMC Mountain Home 
included tobacco dependence in the discharge diagnoses.

The veteran submitted a statement in May 1998 describing his 
tobacco use.  He wrote that he first starting using tobacco 
when he entered military service and smoked from that time 
until the amputation of his leg.  

In September 1999, following his appeal being certified to 
the Board, the veteran submitted additional current medical 
records from the VAMC Mountain Home and Dr. Mark Hendrixson.  
The veteran, through his representative, waived consideration 
of this evidence pursuant to 38 C.F.R. §§ 20.1304 and 
19.37(b).  An outpatient treatment entry in February 1999 
includes the examiner's comment "Berghers (sic) DZ/vasc 
insufficiency-as likely as not caused by cigarettes."   

Generally speaking, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. §§ 3.303(a), 3.306 (1999).  Service 
connection is also warranted where the evidence shows that a 
chronic disability or disorder has been caused or aggravated 
by an already service-connected disability.  38 C.F.R. 
§ 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When 
disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 12 
Vet. App. 477, 485-86 (1999).  If the claimant does not meet 
this initial burden, the appeal must fail because, in the 
absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The three elements of a "well grounded" 
claim are: (1) evidence of a current disability as provided 
by a medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1996); aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra), cert. denied, 524 U.S. 940 
(1998); Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)); see also 
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  For purposes of determining whether a 
claim is well grounded, the credibility of the evidence in 
support of the claim is presumed.  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in-
service tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions: (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits (2) whether 
the veteran acquired a dependence on nicotine in service, and 
(3) whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  VAOPGCPREC 19-97, 62 Fed. 
Reg. 37,954 (1997).  In a May 1997 memorandum, the Under 
Secretary for Health stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  Moreover, 
the determination as to whether a veteran is dependent on 
nicotine is a medical question.  It was noted that such 
supervening causes could include sustained full remission of 
the service-related nicotine dependence and subsequent 
resumption of the use of tobacco products, creating a de novo 
dependence, or exposure to environmental or occupational 
agents.  See also Davis v. West, 13 Vet. App. 178 (1999).

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and Reform 
Act of 1998" into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C.A. § 1103).  However, this new section 
applies only to claims filed after June 9, 1998.  As the 
veteran in the present case filed his claim in April 1998, 
the statutory change will not affect the disposition of this 
appeal.

Applying the foregoing principles to the facts of the present 
case, the Board finds that the claim of service connection 
for thrombophlebitis, thromboangiitis obliterans (Buerger's 
Disease) due to tobacco use or nicotine dependence is not 
well grounded.  Although the veteran maintains that his 
current difficulties with vascular disease can be attributed 
to service, his service medical records are negative for 
these conditions, and no competent evidence has been received 
to show that either disorder can be attributed to a disease 
or injury incurred in service, to in-service tobacco use, to 
continued symptoms since service, or to an already service-
connected disability.  Neither has competent evidence been 
received to show that a vascular disease was manifested to a 
degree of 10 percent or more during the one-year period 
following the veteran's discharge from service, or to show 
that he developed nicotine dependence due to service.

The veteran reports that he did not smoke prior to his active 
service and contends that his smoking was promoted by the 
military.  The veteran states that he became addicted to 
cigarettes during his service.  He believes that he developed 
an addiction initially in service and that as a result of his 
smoking, he subsequently developed thrombophlebitis, 
thromboangiitis obliterans (Buerger's Disease).  Service 
medical records do not reflect whether the veteran used 
tobacco, nor do they show indications for or treatment of 
nicotine dependency or thrombophlebitis, thromboangiitis 
obliterans (Buerger's Disease). 

The veteran's unsubstantiated allegations alone are an 
insufficient basis on which to establish a well-grounded 
claim for service connection.  The Board cannot rely solely 
on the appellant's own testimony because evidence of a 
medical nexus cannot be established by lay testimony.  Brewer 
v. West, 11 Vet. App. 228 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In this case, competent medical 
evidence is needed to identify the extent of injury in 
service, as well as to show that the current clinical 
findings are related to the veteran's inservice tobacco use.  
A medical determination is required to establish a nexus 
between current smoking-related disability and tobacco use or 
nicotine dependence in service.  In the absence of this 
finding, the veteran has not presented a plausible claim for 
service connection.  

In an outpatient treatment entry in February 1999, a VA 
examiner indicated that the veteran's vascular insufficiency 
and Buerger's Disease was as likely as not related to 
cigarettes.  However, a medical opinion merely linking the 
veteran's disability to smoking is insufficient to make the 
appellant's claim well grounded.  See VAOPGCPREC 19-97.  The 
medical opinion does not differentiate between the veteran's 
history of smoking during his nearly two years in service and 
his history of approximately 16 years of smoking after 
service.  Therefore, this opinion does not provide a link 
between the veteran's thrombophlebitis, thromboangiitis 
obliterans (Buerger's Disease) and his smoking in service.

If the veteran acquired a nicotine dependence during service 
and if nicotine dependence is considered proximate cause of 
disability or death, resulting from the use of tobacco 
products by the veteran, then service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97.  
However, the evidence shows that the veteran was not 
diagnosed with nicotine dependency until September 1994, many 
years after service.  

The veteran has failed to provide any competent medical 
evidence relating the veteran's thrombophlebitis, 
thromboangiitis obliterans (Buerger's Disease) to the use of 
tobacco during service.  Accordingly, service connection due 
to use of tobacco is not warranted.  As for secondary service 
connection, there is no medical evidence of in-service 
nicotine dependence, nor is there medical evidence of a nexus 
between claimed in-service nicotine dependence and 
thrombophlebitis, thromboangiitis obliterans (Buerger's 
Disease).  There being no competent medical evidence linking 
the veteran's thrombophlebitis, thromboangiitis obliterans 
(Buerger's Disease) to his period of active service, the 
veteran's claim must be denied as not well grounded.

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist him 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and an 
explanation as to why his current attempt fails.


ORDER

A well-grounded claim for service connection for 
thrombophlebitis, thromboangiitis obliterans (Buerger's 
Disease), including due to tobacco use or nicotine dependency 
not having been submitted, the claim is denied.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

